Citation Nr: 0423415	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to service connection for disability of the 
right knee, to include scars.

3.  Entitlement to service connection for disability of the 
cervical spine.

4.  Entitlement to service connection for right arm and 
shoulder disability, to include scars.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
November 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.

In March 2004, a Travel Board hearing before the undersigned 
Veterans Law Judge was held in Las Vegas, Nevada.  A 
transcript of that hearing is of record.  
The Board notes that the veteran withdrew his appeal for 
service connection for diabetes at the hearing.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  No chronic acquired eye disorder was present in service 
and the veteran's current bilateral eye disability is not 
etiologically related to service.  

3.  The veteran has two scars of the right knee due to 
service trauma; no other right knee disorder was present in 
service or manifested within one year thereof, nor is any 
other right knee disorder etiologically related to service.  

4.  Chronic disability of the veteran's cervical spine was 
not present in service or manifested within one year of the 
veteran's discharge from service, and the current disability 
of the veteran's cervical spine is not etiologically related 
to his active military service.

4.  The veteran has a scar on his right arm due to service 
trauma; no other chronic disorder of his right arm was 
present in service or manifested within one year thereof, nor 
is any other disorder of his right arm and shoulder 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(2003).

2.  Two scars on the right knee were incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(2003).

3.  No other right knee disability was incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the right knee during active duty may not be 
presumed.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).

4.  Disability of the cervical spine was not incurred or 
aggravated during active service, and the incurrence or 
aggravation of arthritis of the cervical spine during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

5.  A scar on the right arm was incurred during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(2003).

6.  No other disability of the right shoulder or arm was 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of arthritis of the right knee during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the filing of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that prior to its adjudication of the 
veteran's claims in September 2002, the RO sent the veteran a 
letter in April 2002, informing him of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  The Board 
specifically notes that at the hearing before the 
undersigned, the veteran and his representative stated that 
all pertinent treatment records were already of record.  In 
addition, at the hearing, the veteran was requested to submit 
medical nexus evidence supportive of his claims.  He was then 
afforded more than the requested 30 days in which to submit 
the medical nexus evidence; however, no additional evidence 
was submitted.  Therefore, the Board is also satisfied that 
the facts pertinent to these claims have been properly 
developed and no further development is required to comply 
with VA's duty to assist under the VCAA and the implementing 
regulations.   

Factual Background

Service medical records note the presence of refractive error 
of the eyes.  They do not note the presence of any disease or 
injury of the eyes.  With the exception of the examination 
for separation, service medical records are negative for any 
disorder of the veteran's right knee, cervical spine or right 
arm and shoulder.  The report of the separation examination 
notes one circular scar on the right arm and two one-inch 
scars on the right knee, as well as defective vision which 
was corrected by glasses.  Otherwise, no pertinent 
abnormality was found on the examination for separation.

Post service medical evidence shows that in April 1958 the 
veteran underwent  VA general medical and orthopedic 
examinations.  On the orthopedic examination, the veteran was 
found to pes planus and no other disorder.  The general 
medical examination disclosed a small scar on the right 
forearm and no other pertinent abnormality.  The veteran's 
corrected visual acuity was 20/20, bilaterally.  The 
diagnosis on the general medical examination was no organic 
disease found.  

A March 1999 nerve study report from the VA facility in San 
Diego notes diagnoses of possible mild right carpal tunnel 
syndrome but no evidence for right C5-T1 motor radiculopathy 
or peripheral large fiber neuropathy in the arms.

According to a May 1999 outpatient treatment record from the 
Las Vegas VA Medical Center, the veteran complained of knee 
pain.  Upon examination, he was found to have full active 
range of motion of all joints.  

According to a November 1999 VA progress note, the veteran 
reported that he was having problems with his eyes.  The rest 
of the note is illegible; however, it appears that the 
veteran was requested to return for a follow-up visit in two 
months.  

A November 1999 medical record from the Barter Eye Center 
lists a diagnosis of recurrent uveitis of the left eye.

An April 2000 VA radiology report states that the veteran has 
multilevel spondylosis and degenerative disc disease at C6-7.  

A June 2001 letter from the veteran's physical therapist 
notes that the veteran has near normal active cervical range 
of motion.

At the March 2004 hearing before the undersigned, the veteran 
stated that he injured his right knee in service but that he 
has had no significant knee problems after that until 
recently.  He stated that he thinks that his right arm and 
shoulder as well as his neck were injured in the same fall 
that gave him knee trouble.  He also stated that this all 
happened 40 or 50 years ago and he does not recall very well 
exactly what occurred.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for an eye disability, residuals of an injury to 
his right knee, disability of the cervical spine and 
residuals of an injury to his right arm and shoulder.  At the 
March 2004 hearing on appeal, the veteran speculated that his 
knee, shoulder and arm and neck were all injured at the same 
time.  However, because this alleged injury occurred some 40 
or 50 years ago, the veteran was not exactly sure of the 
specifics.

While service medical evidence does not confirm any injury to 
the veteran's right knee or his right arm or shoulder, the 
veteran's separation examination reports the presence of a 
scar on the veteran's right arm and two one-inch scars on his 
right knee.  In addition, the veteran's testimony at the 
hearing on appeal was found to be credible.  As such, the 
Board finds that the preponderance of the evidence is in 
favor of the veteran; therefore, service connection for the 
scar on the veteran's right arm and service connection for 
the scars on his right knee are warranted.  

However, there is no medical evidence of any other disorder 
of the veteran's right knee, right arm or right shoulder 
until many years after service.  In addition, there is no 
medical evidence suggesting that any current disability of 
the veteran's right knee, right arm or right shoulder is 
etiologically related to service.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the claims for service connection for any other disabilities 
of the veteran's right knee, right arm and right shoulder.  

With regard to the veteran's claim for service connection for 
bilateral eye disability, service medical evidence documents 
that the veteran had defective vision, which was corrected by 
glasses.  Service medical records do not show that the 
veteran was found to have any eye disease or injury.  While 
the medical evidence shows that he currently has an acquired 
eye disorder, uveitis, there is no medical evidence of this 
disorder until 1999.  In addition, there is no medical 
evidence of a nexus between the veteran's current bilateral 
eye disability and his military service.  

The evidence of a nexus between the veteran's current eye 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against this claim.

Service medical records are negative for any evidence of an 
injury or disorder of the veteran's cervical spine.  In 
addition, there is no medical evidence of any disorder of the 
veteran's cervical spine until more than forty years after he 
separated from service and there is no medical evidence of a 
nexus between the veteran's current cervical spine disability 
and his military service.  Again, the evidence of a nexus 
between the veteran's current disability of the cervical 
spine and his military service is limited to the veteran's 
own statements.  As noted above, this is not competent 
evidence of the alleged nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is also against this claim.  




ORDER

Entitlement to service connection for scars on right knee is 
granted.

Entitlement to service connection for a scar on the right arm 
is granted.

Entitlement to service connection for any other disability of 
the right knee, right arm or right shoulder is denied.

Entitlement to service connection for bilateral eye 
disability is denied.

Entitlement to service connection for cervical spine 
disability is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



